Citation Nr: 1503552	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic nerve disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to an increased evaluation for coronary artery disease and entitlement to service connection for tinnitus, a disability manifested by dizziness, and a disability manifested by left ear swelling have been raised by the record in a September 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for peripheral neuropathy and a chronic headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Claims for service connection for peripheral neuropathy, a nerve disorder, and headaches were denied by a January 2004 rating decision; there was notice to the appellant, and that decision was not appealed.

2.  Evidence received subsequent to the January 2004 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims.

3.  Nerve damage to the right cranial nerve V3 is likely related to injury sustained during active duty service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied a claim for service connection for peripheral neuropathy, a nerve disorder, and headaches is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the January 2004 rating decision, and the claims of entitlement to service connection for peripheral neuropathy, a nerve disorder, and headaches are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2014).

3.  With resolution of reasonable doubt in the Veteran's favor, nerve damage to the right cranial nerve V3 was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Request to Reopen Claims

In a decision dated in January 2004, the RO denied the Veteran's claims for service connection for peripheral neuropathy, a nerve disorder, and headaches.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Thus, the January 2004 decision is final.  

The Veteran's application to reopen his claim of service connection for peripheral neuropathy, a nerve disorder, and headaches was received in December 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The January 2004 rating decision denied service connection for peripheral neuropathy on the basis that there was no evidence of treatment or diagnosis in service, no evidence of a diagnosis within a year of discharge from service, no evidence of acute or subacute peripheral neuropathy which became manifest to a compensable degree within one year after last exposure to herbicides.  The January 2004 rating decision denied service connection for a nerve disorder and headaches on the basis that there was no evidence of treatment or diagnosis in service, no evidence of a diagnosis within a year of discharge from service, and no evidence of a disease presumed to be associated with herbicide exposure.

Since the January 2004 rating decision, the record includes the Veteran's testimony in June 2012 before a Decision Review Officer in which he was asked, "You said you started having troubles in 1995.  You had the injury in Vietnam.  The initial gunshot wound.  Did you have no problems with that from the time of injury until 1995 with headaches?"  The Veteran replied, "No I've had problems since Vietnam, but not as bad as this.  In 1995 I was attacked by this dog.  I was a mail carrier.  During this attack is when it started the most as far as the headaches, numbness and all this here stuff.  ..."  At that hearing it was noted that the claim for peripheral neuropathy as secondary to herbicide exposure was withdrawn.

Thus, essentially the Veteran testified that he had these symptoms since Vietnam but they worsened due to the dog attack.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, the Board finds that the evidence received subsequent to January 2004 rating decision is new and material and serves to reopen the claims.  

Service Connection

The Veteran contends that he suffers from a chronic nerve disorder related to an in-service gunshot wound to the jaw in Vietnam.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In order to warrant service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Report of Medical History at separation noted the residuals of a gunshot wound of the jaw, in 1968, in Vietnam, with disability with difficulty eating and swallowing and pain and stuttering.  The Veteran underwent VA examination in July 2014 at which time the examiner found that the Veteran most likely had nerve damage to the right cranial nerve V3 following the gunshot wound which required 5 oral surgeries.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the competent medical evidence of record supports a finding that the Veteran has nerve damage to the right cranial nerve V3 caused by an gunshot wound injury to the jaw he sustained in service.  


ORDER

New and material evidence having been received, the claims for entitlement service connection for peripheral neuropathy, a nerve disorder, and headaches are reopened.

Entitlement to service connection for nerve damage to the right cranial nerve V3 is granted.



REMAND

With respect to the issues of entitlement to service connection for peripheral neuropathy and a chronic headache disorder, the Veteran has submitted evidence that he is currently receiving disability benefits from the Social Security Administration (SSA) due in part to peripheral neuropathy and headaches.  VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Moreover, there has been additional medical evidence added to the record since the last AOJ review that is pertinent to the matters on appeal.  Initial review is indicated prior to final Board review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's medical and adjudication records should be requested from SSA  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  The case should be reviewed on the basis of the additional evidence, including other VA records that are now on file.  If additional examinations or opinions are indicated, they should be obtained.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


